 In the Matter Of MOCK-JUDSON-VOEHRINOER COMPANY OF NORTHCAROLINA,INCORPORATEDandAMERICAN FEDERATION OF HOSIERYWORKERS, NORTH CAROLINA DISTRICT..CaseNo. C-541.-DecidedJuly 7, 1938HosieryManufacturing Industry-Interference,Restraint,and Coercion:antiunion statements;distribution of antiunion magazine to employees ; dis-tribution to employeesof pamphletmisrepresentingAct ; participation inmolestation of union organizers;profferedassistancein resigning from union-Discrimination:discharge,for union membership;charges of,not sustained astooneperson-ReinstatementOrdered:discharged'employee-BackPay/:awarded discharged employee.Mr. Jacob BlumandMr. Herbert 0. Eby,for the Board.Mr. Frank P. HobgoodandMr. Benjamin T. Ward,for the re-spondent.Mr. Lewis M. Gill,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges. duly filed by Henry I. Adams, districtmanager,American Federation of Hosiery Workers, North Carolina District,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region(Baltimore,Maryland), issued its complaint dated November 24,1937,againsttheMock-Judson-Voehringer Company, Greensboro,North Carolina, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor prac-tices affectingcommercewithin the meaning of Section8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.The complaint alleged in substancethat the respondent discharged Cecile Clara White and Howard CabeMcCraw on or about June 25, 1937, and July 15, 1937, respectively,because of membership and activity in the Union, 'and has since re-fused to reinstate them, and that during May, June, and July, of'1937, the respondent interfered with, restrained, and coerced its em-8 N. L. R.B.,No. 16133 134NATIONAL LABOR RELATIONS BOARDployees through the distribution of antiunion literature among themand through antiunion statements by supervisory employees.Thecomplaint and notice of hearing thereon were duly served upon therespondent.On November 29, 1937, the respondent filed an answer tothe complaint, admitting certain allegations as to the nature of itsbusiness but denying the unfair labor practices alleged in thecomplaint.Pursuant to the notice, a hearing was held at Greensboro, NorthCarolina, on December 6, 7, and 8, 1937, before James M. Brown, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues wasafforded, all parties.At the commencement of the hearing and again at the close of thehearing, the respondent made various motions to dismiss the com-plaint and particular portions thereof.The Trial Examiner deniedall such motions.Such rulings are hereby affirmed.During thecourse of the hearing, the Trial Examiner made a number of rulingson motions and objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner, and finds that noprejudicial error was committed.The rulings are hereby affirmed.On December 19, 1937, the respondent filed a brief setting forth itscontentions.Thereafter, on March 23, 1938, the Trial Examiner filedhis Intermediate Report, in which he found that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and (3) of the Act.Particularly he foundthat through distribution of antiunion literature to its employees,through antiunion statements by supervisors, and through the dis-charge of Cecile Clara White because of her union membership andactivity, the respondent had violated the Act.He found the dis-charge of Howard McCraw to have been due to the latter's insub-ordination, interference with production,aand use of profane andabusive language, and dismissed the allegations in the complaint thatthe respondent had discharged McCraw because of his union member-ship and activities.Thereafter the respondent filed voluminous ex-ceptions to the record and to the Intermediate Report, and requestedoral argument before the Board.Pursuant to this request, oral argu-ment was had before the Board at Washington, D. C., on May 26,[938.The respondent and the Union participated, and the re-spondent filed a brief to which we have given consideration.-We have reviewed the exceptions to the Intermediate Report, andsave as they are consistent with our findings, conclusions, and orderset forth below, we find them to be without merit.Upon the entire record in the case, the Board makes the following: DECISIONS AND ORDERSFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT135The respondent is a North Carolina corporation, with its plant andprincipal offices in Greensboro, North Carolina.Itmanufactures! adies' full-fashioned hosiery, which is shipped in an unfinished stateto the plant of another corporation in New York for final prepara-tion for marketing.Raw materials are received from Japan andfrom various States of the United States; some from within NorthCarolina.The hosiery is sold primarily to retailers and departmentstores.Approximately 95 per cent of the hosiery is sold outside theState of North Carolina. In its Greensboro plant, the respondentemploys about 1,250 workers.Together with certain other corpora-tionswith similar officers and boards of directors, the respondentconstitutes a group ranking about tenth in size in the hosiery in-dustry.H. THE UNIONAmerican Federation of Hosiery Workers is a labor organizationformerly affiliated with the American Federation of Labor and, sinceMarch 1937, affiliated with the Committee for Industrial Organiza-tion.It admits to membership production and maintenance workersin the hosiery industry.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union began its organizational efforts at the respondent'splant in the latter part of March 1937. The campaign was impededby a number of obstacles set up by the respondent.For a period of about 5 years ending in August 1937, the re-spondent subscribed to a monthly magazine called "Industry andLabor", having copies mailed directly to its employees at their homes.The respondent denies that the publication is antiunion in nature.However, a copy of the August 1937 issue is in evidence, no claimismade that it is other than a fair sample, and an inspection thereofreveals the respondent's contention to be frivolous.On the inside ofthe front cover is what appears to be an editorial, violent in tone, thetheme of which is that union organizers, designated as "parasites",are exclusively interested in extracting money from the workers.Diatribes against the C. I. O. are'inserted throughout the magazine;for example, under the heading "Words of Wisdom" is a statementthat "The initials C. I. O. do not represent Committee for IndustrialOrganization but stand for Communistic International Order."As a 136NATIONAL LABOR RELATIONS BOARDwhole, distribution of the 'publication, apparently published by theWilliamWallace Cowan Company, Manchester, New Hampshire,was obviously calculated to deter the respondent's employees fromaffiliating themselves with labor organizations.The respondent ter-minated the distribution of this magazine to its employees after theAugust 1937 issue.A day or two after the constitutionality of the Act was sustainedby the Supreme Court of the United States on April 12, 1937, therespondent distributed to its employees copies of a mimeographeddocument entitled"A Message to Employees-FactsAbout the Wag-ner Act (National Labor Relations Act)."The document consistsof six questions and answers, relating to such matters as whetheremployees must join unions, whether employers must enter agree-ments with unions, whether employee representation plans are in-valid, and the like.The answers given to such questions are in thenegative.We had occasion to comment on an almost identicaldocument in theMansfield Millscase.'which the respondent thereinhad also distributed to employees.Another similar document wasalso involved in that case.We repeat here what we said in regardto those two documents :Neither leaflet can be deemed an unbiased explanation of theAct.Both alike neglect to set forth in clear terms the funda-mental purpose of the Act to eliminate certain sources of in-dustrial conflict "by encouraging the practice and procedureof collective bargaining and by protecting the exercise by work-ers of full freedom of association, self-organization, and desig-nation of representatives of their own choosing, for the purposeof negotiating the terms and conditions of their employmentor other mutual aid or protection." In both alike, the emphasisupon what the provisions of the Act do not purport to do, ratherthan upon the principles and the rights which the Act estab-lishes, serves to distort its true significance and to misleadreaders of the leaflets with respect to employees' rights underthe Act, in contradiction of their avowed intent "to prevent mis-understanding."The distribution by an employer of such leaf-lets among his employees constitutes an attempt to circumventthe Act by interfering with his employees' right, unprejudicedby the employer, to make up their own minds regarding self-organization.We adopt the above language as applicable in this case.We donot say that an employer is barred from giving out information on'Matter of MansfieldMills,Inc.andTextileWorkers Organizing 'Committee, 3N. L. R. B. 901. DECISIONS AND ORDERS137the Act, but a purported explanation of its effect which omits refer-ence to its fundamental purposes and points only to its negativeaspects, must be regarded as an attempt to divert workers from theexercise of their right to self-organization.Early in April 1937 Charles Drake and Charles Centers, organ-izers for the Union, stationed themselves on the sidewalk outside thegates of the respondent's plant in Greensboro, and made ready todistributeUnion literature to the workers. Shortly thereafter agroup of men emerged from the plant and told Drake and Centers toget away from the mill if they "knew what was healthy." Leadingthe group and directing their activities was Ney Wolfe, a foremanof the respondent.There were about eight men in this first group,but they did not rout the organizers, whereupon Wolfe said, "Well,if they won't chase you away, I will get somebody that will."Hereentered the mill, and presently appeared with a larger group ofworkers, instructing them to take the literature away from theorganizers.From the crowd came a suggestion that the organizers"get, away from there if they did not want to be torn apart." Atabout that time (4 p. m.), a change of shift took place, and thecrowd around the organizers increased. Superintendent Hunt ap-peared on the scene at that point, and suggested to the organizersthat they leave.An aisle in the crowd was formed through whichthe organizers could depart.Wolfe added : "If you do not leavenow I will not be responsible for what these people do to you."Theorganizers finally left.Wolfe did not testify.Hunt did, however, and as to this inci-dent, he merely stated that he came upon the scene when about 150or 200 employees were gathered around Drake and Centers, that theemployees were "in a very excited state," and that he advised Drakethat he and Centers should leave before any trouble started.Heasserted that he told the workers not to bother the organizers, butadmitted that he did not order them to disperse.He further testi-fied that after the incident he spoke to Ney Wolfe : "I told Ney thathe did wrong and should not have done it." In a brief filed withthe Board, the respondent concedes the "impropriety" of Wolfe'sconduct.A consideration of the above evidence convinces us that the molesta-tion of the Union organizers in their peaceful distribution of literaturewas instigated by Wolfe and condoned by Hunt.While the respond-ent denies that Wolfe was authorized to act as he did, his statusas a foreman is conceded.He was a representative of the management,and for his acts the respondent is responsible. , The respondent assertsthat in any event, since the Act only -protects employees, and sinceat the time of this incident none of its employees had yet joined the 138NATIONAL LABOR RELATIONS BOARDUnion, it cannot be held to have violated the Act by any part it playedin routing the organizers. In fact, in its brief there appears thefollowing contention : "On the occasion complained of, if the Boardof Directors of respondent had attacked Drake and Centers with pickaxes and shot guns, the Directors would have been accountable to thelaws of the State of North Carolina, but under no construction of theWagner Act would they have been accountable before this Board."We reject as patently spurious the claim that under the Act, employersmay bludgeon union representatives with impunity until the particularunions gain a membership foothold in their plants. So open an in-dication of hostility toward a labor organization on the part of repre-sentatives of the management necessarily exercises a coercive influenceon the employees.The testimony of employee John Michael also warrants attention.He joined the Union on April 28,1937.About a week later, becomingfearful, he telephoned Hunt and asked him how he could get out of theUnion.Hunt told him he would rather not discuss it over the phone,but invited Michael to see him at his office at the plant.Michael wasworking on the night shift at the time.When he arrived at the plantthat evening, Hunt sent for him.The testimony as to what hap-pened in Hunt's office is conflicting.Michael testified that he askedHunt concerning the procedure of quitting the Union, that Huntadvised him to send a registered letter to the Union, and that Huntfurther informed him that a number of other employees were similarlyresigning, and asked if Michael knew of others interested in doingso.Hunt's testimony corroborates that of Michael concerning thetelephone conversation and Hunt's sending for Michael at the plantthat evening.However, Hunt averred that "I told him it was abso-lutely up to him; he got into it and if he wanted to get out of it itwas up to him. I made no suggestions to Mr. Michael of any kind,of how he could get out of the union."He also flatly denied sayinganything to Michael about the resignation of other workers.Wil-liams, a foreman, was present in Hunt's office at the time, but therespondent did not put him on the stand.A careful review of the testimony convinces us that Michael's storyis the more credible. It seems highly doubtful that Hunt should sendfor Michael, knowing the nature of Michael's problem from the tele-phone conversation, merely for the purpose of declining to make anysuggestions.We are further convinced in this respect by the findingof the Trial Examiner, who observed the demeanor of the respectivewitnesses, that Michael rather than Hunt was telling the truth. Itso happened that Michael, upon reflection, did not resign from theUnion, but Hunt's activity nevertheless was calculated to convey the DECISIONS AND ORDERS139impression that he was happy to assist in the depletion of the Unionmembership.Hunt did not limit his activity to conversations with individual em-ployees to discuss unionization, but attended meetings of the employ-ees for that purpose.The record does not indicate the precise time ofthese meetings; according to Hunt's testimony they apparently beganin the latter part of April or first part of May 1937. It appears thatcertain employees sought Hunt out and expressed a desire to hear hisviews on the unionization question.He agreed to discuss the matterwith them, and the first such meeting was held at his home.Anothertook place in the plant cafeteria. It does not appear where the othersoccurred.About 50 or 60 workers attended the meeting at Hunt'shome; about 100 were in the group gathered in the cafeteria.Hunttestified that he merely answered questions put to him by the employ-ees; employees Michael and Scott testified that at the cafeteria meetingHunt made an address in addition to answering questions. It is notparticularly important which was the case; the significant thing iswhat Hunt said.Michael recalled Hunt's saying, "If you boys stickalong with me, you will get along fine." Scott said that Hunt ex-plained "that labor unions are merely tools of getting you in trouble,that they will do you no good . . ." Hunt recalled telling them thathe had joined a union once because he had to, and had been called outon strike eight times in 2 years, had been expelled, and had been sub-jected to a heavy fine by the union.He testified that he had had bothpleasant and unpleasant experiences with unions, but that he did notrelate any of his pleasant experiences to the employees.He also testi-fied that he explained to the workers that since a union's objective is tocreate a scarcity of experienced workers, the advent of a union in theplant would necessitate a reduction in the force.He did not recallmaking a statement to the effect that unions merely get employees introuble.He further testified that following an admonition of JacobBlum, attorney for the Board, he terminated these meetings.Upon all the evidence, we are convinced that at these meetingsHunt conveyed to the employees his distaste for unions, and that theintended effect of his remarks was to influence his listeners againstaffiliating themselves with the Union.The Trial Examiner so found.We find that by the distribution to its employees of the magazine"Industry and Labor" and the pamphlet concerning the Act, by itsparticipation in the molestation of organizers for the Union, and byHunt's antiunion remarks to employees and his proffered assistanceto employee Michael in resigning from the Union, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act. 140NATIONAL LABOR RELATIONS BOARDB. The dischargesHoward Cabe McCraw,began work at the respondent's plant in1933, starting as an inexperienced helper and-working up to a posi-tion as knitting machine operator at a rate of $35 to $40 a week.Hejoined the Union in the latter part of April 1937, and was active insoliciting othermembers.He was discharged on July 15, 1937,under circumstances which we shall now set forth.A few days prior to July 15, one George Geissinger, an employeeof the respondent who worked in the knitting department along withMcCraw, was discharged.The circumstances surrounding Geis-singer's discharge are not clearly shown, but although he was not amember of the Union, his discharge was deemed unfair by McCraw.On the morning of July 15 McCraw induced a number of the opera-tors in the knitting department to cease work in protest against Geis-singer's dismissal.McCraw also stopped work and seated himselfon a table next to his machine to await developments.His foreman,Fred Zwicky, presently appeared and, noting McCraw's inac,ivity,asked why he was not working.McCraw replied that he was "wait-ing for George Geissinger to come back to work." Zwicky indi-cated that the matter was one which should be referred to Hunt, thesuperintendent, and he and McCraw set out for Hunt's office.Asthey were passing through the department, McCraw called to his fel-low workers to come along.His testimony is that he called "Comeon, fellows; let's go to the office."Zwicky testified that McCraw,when the other workers did not follow, cursed them vehemently.Atany rate, no one followed.When they arrived at Hunt's office,Zwicky told Hunt what had transpired.McCraw testified that Huntthereupon told him that he was fired.Hunt and Zwicky testifiedthat Hunt first told McCraw that Geissinger would not be taken back,and advised McCraw to go back and resume work; that McCraw thenprofanely retorted that they had had control long enough, and thatfrom then on the Union was going to tell them "how to run thisplace"; that after Hunt told him to cease such talk and go back towork, McCraw stated "I am not working for you any more"; andthat Huntthentold Zwicky to make out a discharge slip for McCraw.The Trial Examiner found Zwicky's story more worthy of belief thanthat told by McCraw.We uphold his findings and adopt therespondent's theory of the course of events as set forth above.After being told he was fired McCraw engaged in very compro-mising conduct.Apparently under the belief that he was not to bepaid for the set of 12 pair of hose then on his machine (althoughZwicky testified that he assured McCraw that he would be paid forwhat work he had done on the set), McCraw turned off the machine,deliberately damaging the entire set, although not completely be- DECISIONS AND OitDEIiS141yond repair.The other knitters, who had apparently been idlingby their machines while all this was going on, resumed work whenZwicky told them to do so.McCraw finally got his pay and leftthe plant.We find that the evidence does not sustain the allegation in thecomplaint that McCraw was discharged because of his membershipand activity in the Union.Cecile Clara ZVhitebegan work for the respondent on January 13,1937, and was employed in the closing department, operating amachine which sewed together the elastic at the top of knee-lengthhosiery.There were 13 girls engaged in this work during the peakseason.III the early part of June, the respondent began slackeningits production of knee-length hosiery, and from that time until themiddle of November 1937, when production of knee-length hosierywas completely terminated, the girls in the closing department weresuccessively dismissed.ElizabethOzment, Edna Phillips, RobinaLee, and Lenora Ferguson, none of whom appear to have been mem-bers of the Union, were the first four to go, and were all dismissedby June 11.Miss White was the fifth, being discharged on June 25.After June 25 a month elapsed before the sixth dismissal occurred;on November 12 the last of the 13 girls was let out.BesidesWhite,three other girls among the 13 were Union members; they were the7th, 9th, and 10th to be ]et off, and there is before us no complaintas to their dismissals.While it may appear from the above general schedule of dismiss-als that White was fairly well down the list in time of discharge, acloser inspection reveals that Ozment, the first to go, had been work-ing less than a month and was by far the newest employee; andthat Phillips, Lee, and Ferguson were all taken back by the respond-ent in other departments before White was discharged.Accordingly,iiipractical effect,White was the first to go with the exception ofOzment, who had barely started work when the reduction in forcebegan.2White had joined the Union on April 27, 1937.Hodgins, fore-man of the closing department as well as of the seaming and loop-ing departments, testified that lie had, prior to White's discharge,heard a rumor that White belonged to the Union.White testified7Aside fromthe case of Ozment, seniority appears notto have been followed withany consistencyin the order of dismissalof the 13 girls.Ozment had been at work onlyslightly over3 weeks when the reduction began; herselection forthe first dismissal ap-pears logical, since the others had been at work for periodsrangingfrom nearly 4 monthsto over 2years.The other 3 girlswho were dismissedbeforewhite (but rehiredbefore she was let go) had slightly less seniority thanwhite ; of the 8 dismissed afterWhite, 3had a few days more senioritythan she, 2 had slightlyless,and 3 had con-siderablymore.The respondent's positionat the hearing was that seniority is given noconsiderationwhatsoever in regard to lay-offs,dismissals,and rehiring ; merit is saidto bethe sole criterion. 142NATIONAL LABOR RELATIONS BOARDthatHodgins had stopped by her machine one day and remarkedthat he understood she and three other girls had joined the Union.Hodgins testified that he "wouldn't say either way" as to whether hehad questioned White on her Union membership, that although he"would lean towards not saying it," he would not deny it positively.The Trial Examiner, who observed Hodgins on the witness stand,pointed out in his Intermediate Report that he was "anything butimpressed with the witness' denial at this point."We find thatHodgins did speak to White concerning her membership in theUnion.Both Hodgins and Mrs. Jordan, supervisor in the department,averred thatWhite turned out a considerable amount of bad work,although she was a fast producer. It appears that the bad workconsisted of leaving strings of thread on the hosiery after the endsof the elastic had been sewed together.The following testimonyby Hodgins indicates that the girls who leave strings on their workmust remedy the deficiencies themselves, thus reducing their pro-duction on which pay is based :Q. (by counsel for the Board). Is an employee paid for badwork?A. They are paid, but we have to fix it over.Q. In fixing over bad work, they are not paid twice, are they?They are just paid once?A. No.Q. And if they do that it interferes with their regular pro-duction work?A. That is right.Q.Well, including what bad work Miss White did and hadto do over again, do you know how her salary compared withthat of other girls in that department?A. No..^Q. Do you know whether she made more than the other girls,on an average?A. She made as much.Q. Including what bad work she did?A.Well, they had all the time to work on that.You see,that is done in the morning and in the late afternoon.As indicated by the above testimony, White made at least as muchas the other girls despite the alleged bad work and the loss of timeinvolved in doing it over.As a matter of fact, White herself testifiedthat she consistently had the highest pay check of any of the 13 girlsin the department. She was positive as to this, and in view of therespondent's failure to contradict it, we see no reason to disbelieve DECISIONS AND ORDERS143her.Furthermore, we are inclined to regard as specious the entireclaim as to bad work on her part. On her, employment card, keptby the respondent in its files, there appears the following explanatorylegend concerning her dismissal: "Good producer.Knee-lengthstyles going off."We. see nothing there about bad work.And finally,in the respondent's brief there appears this statement : "The Exam-iner labors the point of Miss White's proficiency.Respondent hasnever asserted that she was discharged because of inefficiency."Although this latter statement is somewhat at odds with the apparenteffort of the respondent at the hearing to show that White's work wasunduly poor, upon all the facts we find that bad work was not a factorbearing on her discharge and the subsequent refusal to rehire her.When White was discharged on June 25, she immediately filed withWilkins, employment manager, her application for rehire. She fol-lowed it up from time to time thereafter, without success.On oneoccasion when she saw Hodgins he advised her to get another job.Wilkins testified that since White's discharge, he has hired 12 newfemale applicants with no prior experience in the type of work towhich they were assigned.He averred that in his judgment, whichis controlling in hiring applicants, all were superior toWhite; hedid not elaborate on this broad assertion. It is true that White wasexperienced only in the closing department work. * However, she hadbeen classified on the respondent's records as a "good producer," herproduction was the highest of all the girls in the closing department,and it is reasonable to suppose that she normally would be givenpreference over completely untried applicants.White's average weekly wage in the closing department was $17.81.After 12 weeks of unemployment following her discharge, sheobtained another position in Greensboro at a rate of $11 a week.Upon all the evidence, while White's case is not totally free fromdoubt, we are of the belief that she was selected for early discharge,and consistently denied reemployment, not because she was less quali-fied than those accorded preference, but because of her membership inthe Union.The Trial Examiner's judgment to this effect is persuasive,as it was to the contrary effect in the case of McCraw, and we sustainhis finding. 'There is evidence in the record that Phillips, anotheremployee in the closing department, was told by Hunt and Wilkinsthat she would be assured of a job if she would stay away from theUnion.This evidence, which we believe, tends to corroborate ourconclusion as to White.By discharging and refusing to reemploy Cecile Clara White, therespondent has discriminated with respect to her hire and tenure ofemployment, thereby discouraging membership in the'Union and in-terfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act. 144NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYThe respondent urges that it has already ceased and desisted fromany antiunion activities it may have committed in the way of. dis-tribution of antiunion literature or influencing its employees againstunion affiliation; hence that a cease and desist order as to such activi-ties, even if they are found to have been violative of law, is inappropri-ate.We do not share this view.Without alleging that the respond-ent's assurances of future conduct are insincere, we deem it necessaryand appropriate, on the facts in this case, to issue our usual cease anddesist order.-Since we have found the discharge and subsequent refusal to re-hire Cecile Clara White to have been based on her union affiliation,we shall follow our usual practice and order that she be reinstated,with back pay, to a position substantially equivalent to her old job.The complaint will be dismissed in so far as concerns the dischargeof Howard McCraw.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAw1.American Federation of Hosiery Workers, North Carolina Dis-trict, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employ-ment of Cecile Clara White, and thereby. discouraging membership inthe Union, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of,the Act.,3.By. interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.By discharging Howard Cabe McCraw, the respondent has notengaged in unfair labor practices, within the meaning of Section 8(3) of the Act. DECISIONS AND ORDERSORDER145Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent;Mock-Judson-Voehringer Company of North Carolina, Incorpo-rated, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Federation of HosieryWorkers, North Carolina District, or any other labor organizationof its employees, by discharging or refusing to reemploy any of itsemployees or in any other manner discriminating in regard to -theirhire or tenure of employment or any terms or conditions of theiremployment;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section, 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Cecile Clara White immediate and full reinstatementto a position substantially equivalent to that formerly held by her,without prejudice to her seniority or other rights and privileges;(b)Make whole Cecile Clara White for any loss of pay she mayhave suffered by reason of the respondent's discriminatory acts, bypayment to her of a sum of money equal to that which she wouldnormally have earned as wages during the period from June 25, 1937,to the date of the respondent's offer of reinstatement, less any amountshe has earned during that period;(c)Post immediately in conspicuous places throughout its plantnotices stating that the respondent will cease and desist as aforesaid,and maintain such posted notices for a period of at least thirty (30)consecutive days from the date of posting;(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.And it is further ordered that.the complaint, in so far -as it allegesthat the respondent has discriminated in regard to the hire andtenure of employment of Howard Cabe McCraw, be, and it herebyis,dismissed.